NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SUSAN MAE POLK,                                 No.    15-17425

                Plaintiff-Appellant,            D.C. No. 1:12-cv-01094-LJO-BAM

 v.
                                                MEMORANDUM*
GODINA, C/O; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      California state prisoner Susan Mae Polk appeals pro se from the district

court’s judgment dismissing her 42 U.S.C. § 1983 action alleging various

constitutional claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal for failure to state a claim under 28 U.S.C. § 1915A. Wilhelm v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012). We may affirm on any basis

supported by the record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116,

1121 (9th Cir. 2008). We affirm.

       The district court properly dismissed Polk’s First Amendment retaliation

claims because Polk failed to allege facts sufficient to show that defendants took

adverse action against Polk because of protected conduct, that defendants’ actions

harmed Polk or otherwise chilled exercise of her First Amendment rights, and that

defendants’ actions were not undertaken to advance legitimate correctional

purposes. See Watison v. Carter, 668 F.3d 1108, 1114-15 (9th Cir. 2012)

(elements of First Amendment retaliation claim in prison context); Hebbe v. Pliler,

627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be liberally

construed, a plaintiff must present factual allegations sufficient to state a plausible

claim for relief).

       The district court properly dismissed Polk’s access-to-court claims because

Polk failed to allege facts sufficient to show that she suffered an actual injury as a

result of the alleged deprivations. See Christopher v. Harbury, 536 U.S. 403, 412-

15 (2002) (requirements for access-to-courts claim).

       The district court properly dismissed Polk’s conspiracy claims, because Polk

failed to allege facts sufficient to show any actual deprivation of her constitutional

rights as a result of the alleged conspiracy. See Woodrum v. Woodward County,


                                           2                                     15-17425
Okla., 866 F.2d 1121, 1126 (9th Cir. 1989) (elements of conspiracy claim under §

1983).

       The district court properly dismissed Polk’s due process claim against

defendant Stockton based on Stockton’s alleged deprivation of her property

because Polk has an adequate post-deprivation remedy under California law. See

Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994) (“California [l]aw provides

an adequate post-deprivation remedy for any property deprivations.”).

       Dismissal of Polk’s Eighth Amendment claim based on an alleged

deprivation of food by unnamed prison officials was proper because Polk failed to

allege facts sufficient to show that she suffered a sufficiently serious deprivation.

See Hebbe, 627 F.3d at 342; LeMaire v. Maass, 12 F.3d 1444, 1451-52, 1456 (9th

Cir. 1993) (explaining that Eighth Amendment “requires only that prisoners

receive food that is adequate to maintain health.”).

       Contrary to Polk’s contention, her allegations of deliberate indifference by

defendant Cate were insufficient to support her claim of deliberate indifference by

Cate’s successor. See Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)

(supervisor may be held liable under § 1983 if, among other things, he or she is

personally involved); Aholelei v. Dep’t of Public Safety, 488 F.3d 1144, 1147 (9th

Cir. 2007) (Eleventh Amendment prohibits suits against state officials acting in

their official capacities).


                                           3                                    15-17425
      Contrary to Polk’s contention, the district court acted within its discretion by

assessing a strike under 28 U.S.C. § 1915(g).

      The district court did not abuse its discretion in denying Polk’s request to

amend following dismissal of her second amended complaint, because Polk had

already twice been granted leave to amend. See Chodos v. West Publ’g Co., 292

F.3d 992, 1003 (9th Cir. 2002) (“[W]hen a district court has already granted a

plaintiff leave to amend, its discretion in denying subsequent motions to amend is

particularly broad” (citation and internal quotation marks omitted)).

      We reject as unsupported by the record Polk’s arguments that the magistrate

judge should have granted her January 29, 2015 motion for extension of time, that

the district court violated Polk’s due process rights, that the magistrate judge was

biased, and that Polk should have been allowed to join claims from other lawsuits.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          4                                       15-17425